MEMORANDUM **
Bernardo Pichardo Moreno and Maria Edna Sanchez de Pichardo, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) streamlined order dismissing their appeal from an immigration judge’s (“IJ”) order denying their motion to administratively close their deportation proceedings for repapering. We have jurisdiction under 8 U.S.C. § 1252. Reviewing de novo, Alcaraz v. INS, 384 F.3d 1150, 1158 (9th Cir.2004), we deny petition for review.
The IJ did not err in denying petitioners’ motion to close proceedings because petitioners failed to establish they were physically present for a continuous period of seven years prior to applying for suspension of deportation, and thus were ineligible for repapering. See id. at 1153-55 *635(laying out the criteria necessary for repapering).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.